Citation Nr: 1648166	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 17, 2012, and a rating higher than 10 percent since on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had verified active military service from September 1, 1966 to October 21, 1968 and from August 30, 1974 to August 31, 1986.  He also reportedly had additional service in the interim from October 22, 1968 to August 29, 1974, though it has not been verified.  A May 2007 response from the National Personnel Records Center (NPRC), which is a military records repository, indicates there is no record of that claimed service from October 22, 1968 to August 29, 1974.  However, in that same response, the NPRC also listed the Veteran's service as spanning from September 1966 to August 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran's claim of entitlement to service connection for bilateral (meaning left and right) ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating.  The appeal concerning the Veteran's bilateral hearing loss is for a higher initial rating for this disability, so for a compensable rather than noncompensable rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider his claim in this context, which includes determining whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In February 2012, as support of this claim (plus others he also had appealed), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, which often is referred to as a Travel Board hearing.


The Board subsequently, in May 2012, remanded this and the other claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including by conducting another search for service treatment records (STRs) and providing new VA compensation examinations.  That requested development was completed, certainly to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).

A decision on remand increased the rating for the bilateral hearing loss, but only effective as of June 17, 2012, coinciding with the date of the Veteran's VA compensation examination on remand showing a greater level of hearing impairment commensurate with this higher rating.  And in response he continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (It is presumed a Veteran is requesting the highest possible rating for a service-connected disability, absent express indication to the contrary).  So the appeal of this claim now concerned whether he was entitled to an initial rating higher than 0 percent for this disability prior to June 17, 2012, and whether he was entitled to a rating higher than 10 percent for it since.

The Board issued a decision in February 2016 granting the other claims the Veteran also had appealed, which were for service connection for bilateral hand, hip and knee disabilities.  Bu the Board instead denied this remaining claim for higher ratings for his bilateral hearing loss, both on a schedular and extra-schedular basis.  He appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In September 2016, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties, partly vacating the Board's decision to the extent it had denied higher ratings for the bilateral hearing loss on an extra-schedular basis.  Conversely, the Veteran abandoned his appeal for higher ratings for this disability on an individual schedular basis.  Moreover, since the Board had granted, rather than denied, his remaining claims for service connection for bilateral hand, hip and knee disabilities, the Court was not permitted to, and therefore did not, disturb the favorable rulings concerning those other claims.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) and 38 U.S.C. § 7261(a)(3).


The extra-schedular component of the hearing loss rating clam since has been returned to the Board for further appellate consideration, but, to reiterate, only as specifically concerning this particular issue.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss causes difficulty understanding people on the phone, trouble hearing and understanding his wife, necessitates turning the television up to a high volume, and makes it difficult to understand people - especially with background noise or in groups.

2.  Service connection also is in effect for tinnitus, causing constant ringing in both of his ears, which is rated as 10-percent disabling, so at the highest possible schedular level.

3.  His bilateral hearing loss, and tinnitus when additionally considering the impact of these service-connected disabilities in combination (i.e., their collective impact), does not present such an exceptional or unusual disability picture with relevant factors such as marked interference with employment or frequent periods of hospitalization as to, in turn, render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for higher ratings for the bilateral hearing loss on an 
extra-schedular basis.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether Additional Compensation is Warranted for the Bilateral Hearing Loss on an Extra-Schedular Basis

Service connection for bilateral (left and right ear) hearing loss was awarded in the March 2008 rating decision that precipitated this appeal.  An initial 0 percent (noncompensable) schedular evaluation was assigned retroactively effective from February 15, 2007.  But in a subsequent March 2013 decision issued during the pendency of this appeal, the rating for this service-connected disability was increased to 10 percent - albeit only as of June 17, 2012, coinciding with the date of the Veteran's VA compensation examination on remand showing this greater level of hearing impairment.  He therefore had a noncompensable rating prior to June 17, 2012, and has had a 10 percent rating effectively since.

The Veteran contends that an extra-schedular rating is warranted for his bilateral hearing loss owing to its functional effects on his employment and because of the collective impact, including in his daily activity, when additionally considering his other service-connected disabilities, particularly his tinnitus since it causes constant ringing in both of his ears.

As the Board previously explained when earlier adjudicating this claim, ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected hearing loss (and tinnitus) in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, as it did previously, the Board must determine whether there is sufficient evidence to warrant referring this case to the Director of the VA Compensation and Pension Service or other appropriate authority for extra-schedular consideration.

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.


With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  A "mechanical", meaning nondiscretionary, application of the relevant rating criteria in this case resulted in the currently-assigned ratings.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Higher schedular ratings are provided for greater levels of hearing impairment (even before getting into the realm of extra-schedular consideration), which are not demonstrated by the evidence in this case as the Board explained in its prior February 2016 decision and no longer contested by the Veteran on appeal.  The results of his hearing evaluations, which the Board discussed in the prior decision, disclosed what amounted to Level I hearing loss prior to June 17, 2012, so commensurate with a 0 percent (noncompensable) rating, and Level IV hearing loss since June 17, 2012, which, although worse, at most only warrants a 10 percent rating according to the Rating Schedule.  So there are several more possible ratings above that, extending up to 100 percent, meaning the level of the Veteran's hearing impairment is well within the lower range of the rating spectrum.

Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran's reported symptoms, an inability to understand people on the phone, trouble hearing and understanding his wife, having to turn the television up to a high volume, and trouble understanding people - especially with background noise or in groups, illustrate difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture such that the schedular criteria are inadequate to describe the severity and symptoms of the disability.  

Diminished auditory acuity and speech recognition testing are the foundation of the schedular rating criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores, therefore, represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from his hearing loss that are unusual or different from those contemplated by the schedular rating criteria.

In fact, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real-life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  Consequently, the Board concludes that no referral for extra-schedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").

Even if the Board was to find that step one of Thun was satisfied, extra-schedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  As for the latter, he has not been hospitalized for this disability at any time since filing a VA claim for it, certainly not on what could be considered a frequent or even recurrent basis.  To the contrary, all of his evaluation and treatment for it has been on an outpatient (not inpatient) basis.  And as regarding the effect on his employment, the June 2012 VA compensation examiner commented that the Veteran's hearing symptoms "affected his ability to work."  But a rating for a service-connected disability presupposes there will be consequent occupational impairment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Marked interference with employment means to an extent above and beyond that contemplated by the regular schedular rating criteria.  Also keep in mind, as the Board previously concluded, the Veteran does not have the "exceptional patterns of hearing impairment" that would invoke consideration of the special provisions of 38 C.F.R. § 4.86(a) and (b).  So there are not grounds for rating his bilateral hearing loss differently than the normal method.

The record shows the Veteran worked as a civilian security guard throughout the claims period until retiring.  The December 2007 VA examiner characterized the severity and impairment from the service-connected hearing loss and tinnitus as mild with no adverse effect on daily activities.  The June 2012 VA examiner diagnosed progressive hearing loss and constant tinnitus, but the functional impact of the Veteran's hearing loss and tinnitus was limited to complaints of difficulty understanding conversations in person and over the phone as well as constant tinnitus affecting the Veteran's ability to sleep and concentrate.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (requiring that VA compensation examiners comment on whether and to what extent the hearing loss affects the Veteran's employment and social and daily activities).  See also Revised Disability Examination Worksheets, Fast Letter 07 10 (Dep't of Veterans Affairs Veterans Apr 24 2007), and 38 C.F.R. § 4 10 (2015).  Neither the Veteran nor the VA examiner identified any impairment specifically related to the Veteran's work as a security guard, and the other VA and private treatment records in the file are similarly unremarkable for specific treatment for hearing loss and tinnitus in relation to his prior employment.  The Veteran was placed on light duty several times during the claims period for pain and limitation of function, but associated with various orthopedic conditions, and there is no indication his service-connected hearing loss and tinnitus had any demonstrable negative effect on his employment.  The Board therefore finds that there clearly is no "marked interference with employment" due to his hearing loss and tinnitus.

The Board must also consider whether the Veteran's service-connected disabilities, but particularly his hearing loss in combination with his tinnitus, together render the schedular criteria inadequate given their "collective impact".  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) issued a decision, Johnson v. McDonald, rejecting VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit Court determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  The Federal Circuit Court further indicated in Johnson that the total disability rating based on individual unemployability (TDIU) provision only accounts for instances in which a Veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id., at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  
It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.

There is no probative (meaning competent and credible) lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected hearing loss.  Service connection not only is in effect for the hearing loss and tinnitus, but also for several orthopedic conditions and diabetes with associated peripheral neuropathy.  The medical and lay evidence establishes that the Veteran has difficulty walking, standing, and climbing stairs due to his service-connected orthopedic conditions, and his hearing loss and tinnitus, especially in combination, certainly have resulted in a loss of hearing acuity.  However, there simply is no indication his service-connected conditions have combined such that rating his hearing loss under the schedular criteria inadequately compensates him for the effects of the disability.  As noted above, his hearing loss and tinnitus both affect his ability to hear and comprehend speech, and he reported during the June 2012 VA examination that his tinnitus made it difficult to sleep and concentrate.  But these manifestations, even if considered together and with his other impairments, do not result in an exceptional circumstance such that extra-schedular compensation is required to compensate him for a disability that can only be attributed to the combined effect of multiple service-connected conditions.  He was able to maintain full-time employment through most of the claims period, until retiring, and he is independent in his daily activities.  There is no medical or lay evidence establishing that the collective impact of his disabilities has rendered the schedular criteria inadequate.  Thus, there is no basis for referring this case for extra-schedular consideration for the service-connected bilateral hearing loss.  Consequently, this request must be denied.



ORDER

An initial compensable rating for the bilateral hearing loss prior to June 17, 2012, and a rating higher than 10 percent since, on an extra-schedular basis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


